F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            SEP 26 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DERRICK LAW,

                Plaintiff-Appellant,

    v.                                                   No. 99-1578
                                                     (D.C. No. 98-B-1980)
    MICHAEL PUGH, Warden, in his                           (D. Colo.)
    official and individual capacities;
    J. LORENZINI, Camp Administrator,
    in his official and individual
    capacities; G. LYDE, Unit Manager,
    in his official and individual
    capacities,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before TACHA , EBEL , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Derrick Law, a federal inmate, appeals from the      district court ’s

grant of summary judgment to defendants and the denial of his subsequent motion

for relief from judgment, filed pursuant to Fed. R. Civ. P. 60(b). His original

complaint sought relief from alleged constitutional violations with respect to his

prison work assignment and recompense for a radio which was confiscated and

ultimately destroyed. The magistrate judge recommended that Law’s claims be

denied, and the district court adopted that recommendation.

       In so doing, the district court noted that Law had failed to timely file

objections to the magistrate judge’s recommendations, and applied waiver.           See

Moore v. United States , 950 F.2d 656, 659 (10th Cir 1991). Law contends that he

mailed a request for extension of time to the     district court within the required

time, and appellees concede that they received a copy of such motion with the

time period. See Appellees’ Br. at 9. We agree with appellees that, under the

facts of this case, waiver should not be applied to preclude consideration of Law’s

claims on appeal.    See Moore , 950 F.2d at 659 (stating that waiver “need not be

applied when the interests of justice so dictate”).

       Because plaintiff proceeds pro se, we are obliged to construe his pleadings

liberally. See Haines v. Kerner , 404 U.S. 519, 520-21 (1972). We review the


                                            -2-
district court ’s grant of summary judgment de novo, applying the same standard

used by that court.   See Simms v. Oklahoma ex rel. Dep’t of Mental Health &

Substance Abuse Servs. , 165 F.3d 1321, 1326 (10th Cir.),   cert. denied , 120 S. Ct.

53 (1999). We review the court’s later denial of Law’s Rule 60(b) motion for

abuse of discretion only.   See Woodworker’s Supply Inc. v. Principal Mut. Life

Ins. Co. , 170 F.3d 985, 992 (10th Cir. 1999).

       After careful consideration of Law’s claims on appeal and review of the

appellate record in light of applicable law and the above standards, we conclude

that the district court correctly granted summary judgment to defendants and

denied Law’s motion for relief from judgment. Therefore, for substantially the

same reasons set out in the magistrate judge’s recommendations dated

September 21, 1999, the judgment of the United States District Court for the

District of Colorado is AFFIRMED.



                                                     Entered for the Court



                                                     Deanell Reece Tacha
                                                     Circuit Judge




                                          -3-